As filed with the Securities and Exchange Commission on August 10, 2012 1933 Act Registration Number – 333-175770 1940 Act Registration Number – 811-22588 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. Post-Effective Amendment No. 3 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 4 BPV Family of Funds (Exact Name of Registrant as Specified in Charter) P.O. Box 3107 Denver, CO 80201 (Address of Principal Office) Registrant's Telephone Number, including Area Code: 865-243-8000 Reed Keller P.O. Box 3107 Denver, CO 80201 (Name and Address of Agent for Service) With copy to: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, NC 27101 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) of Rule 485 [] on pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [ ] on pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No.3 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.2 filedJuly 30th, 2012and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 3to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in Atlanta, Georgia on this 10th day of August, 2012. BPV Family of Funds By: /s/ Reed Keller Reed Keller, Trustee Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. /s/ Reed Keller August 10, 2012 Reed Keller, Trustee and President** Date * August 10, 2012 Ann O’Connell, Trustee Date * August 10, 2012 Joseph M. O’Donnell, Trustee Date * August 10, 2012 Jan R. Williams, Trustee Date /s/ Kim Storms August 10, 2012 Kim Storms, Treasurer** Date /s/ Reed Keller August 10, 2012 * By Reed Keller, Attorney-in-Fact Date *Mr. Keller is the principal executive officer of the BPV Family of Funds, and Ms. Storms is the principal financial officer and principal accounting officer of the BPV Family of Funds. EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
